Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduced “a first prescribed timing” and claim 6 introduces “a prescribed timing” in line 7.  It is unclear if this is intending to be the same timing as the first or another prescribed timing.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that “the second fixing member is farther away from the roller than in the nip position”.  The claim language does not specify ‘farther away’ from which 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yuasa et al. (US Pub.2012/0093531) or, in the alternative, under 35 U.S.C. 103 as obvious over Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124).
Regarding claim 1, Yuasa et al. (US Pub.2012/0093531) teaches an image-forming apparatus (fig.1) comprising: an image-forming section configured to form a developer image on a sheet (fig.1, #10); a fixing device configured to fix the developer image on the sheet (fig.1&6, #19 & #19S, respectively; para.0170), the fixing device comprising: a first fixing member having a roller (fig.6, #113); a second fixing member having a belt configured to form a nip together with the first fixing member (fig.6, #112); and a pressure modifying mechanism (fig.6, #130; para.0170) configured to modify a nip pressure at the nip to one of a first nip pressure (para.0105) and a second nip pressure smaller than the first nip pressure (para.0108); and a controller configured to perform: a first converting process to convert print data into first raster image data (para.0037-0038); a first image-forming process to form a first developer image on a 
Regarding claim 2, Yuasa et al. (US Pub.2012/0093531) teaches an image forming apparatus wherein when the second converting process (a step that would follow that of para.0108 once ‘next job’ is received) is completed after the nip pressure reducing process is performed (para.0108), the controller performs a nip pressure increasing process to modify the nip pressure from the second nip pressure to the first nip pressure after completion of the nip pressure reducing process (para.0103-0105).
Regarding claim 10, Yuasa et al. (US Pub.2012/0093531) teaches an image forming apparatus wherein the pressure modifying mechanism is configured to modify the nip pressure within a range from a maximum nip pressure to a minimum nip 
Regarding claim 13, Yuasa et al. (US Pub.2012/0093531) teaches an image-forming apparatus (fig.1) comprising: an image-forming section configured to form a developer image on a sheet (fig.1, #10); a fixing device configured to fix the developer image on the sheet (fig.1&6, #19 & #19S, respectively; para.0170), the fixing device comprising: a first fixing member having a roller (fig.6, #113); a second fixing member having a belt to form a nip together with the first fixing member (fig.6, #112); and a pressure modifying mechanism (fig.6, #130; para.0170) configured to modify a nip pressure at the nip to one of a first nip pressure (para.0105) and a second nip pressure smaller than the first nip pressure (para.0108); and a controller configured to perform: a first converting process to convert print data to first raster image data into first raster image data (para.0037-0038); a first image-forming process to form a first developer image on a first sheet using the first raster image data with the image-forming section (para.0103&0105); a first fixing process to fix the first developer image to the first sheet with the fixing device at the first nip pressure (para.0105); a second converting process to convert the print data into second raster image data (para.0037-0038&0107-0108: the same process is used on a ‘next’ job); a second image-forming process to form a second developer image on a second sheet using the second raster image data with the image-forming section (para.0103&0105&0107-0108: the same process is used on a ‘next’ job); and a second fixing process to fix the second developer image to the second sheet with the fixing device at the first nip pressure (para.0105), wherein when the 
Regarding claims 1 and 13, while Yuasa et al. (US Pub.2012/0093531) does not explicitly disclose ‘a first converting process to convert print data into first raster image data’ and printing the first image according to the first roster image data, the Office contends that this is a well known and standard part of the image forming process and encompassed in the image processing described in para.0037-0038, even though the term “raster image data” is not explicitly used.  
In the event that there could be disagreement, Moriya et al. (US Pub.2018/0046124) teach a full-color image forming apparatus wherein image data is input and the image data is converted to raster image data (para.0045).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus of Yuasa et al. (US Pub.2012/0093531) by using the raster image data processing as in Moriya et al. (US Pub.2018/0046124) because it converts typical image data into a format that is suitable for the image forming apparatus (para.0045).

Claims 1, 2, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US Pub.2017/0205743) in view of Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124).

Regarding claim 9, Kamiya et al. (US Pub.2017/0205743) teach an image-forming apparatus wherein the second fixing member comprises: an upstream pad configured to pinch the belt together with the first fixing member (fig.5, #122; para.0053); and a downstream pad disposed downstream of the upstream pad in a conveying direction of the sheet and configured to pinch the belt together with the first fixing member (fig.5, #120), wherein when the nip pressure is the first nip pressure (fig.5), both the upstream pad and the downstream pad pinch the belt together with the first fixing member (fig.5, see both #122 & #120 in contact), and wherein when the nip pressure is the second nip pressure, the upstream pad pinches the belt together with the first fixing member whereas the downstream pad does not pinch the belt together with the first fixing member (fig.9, #122 in contact #120 separated).
Regarding claim 11, Kamiya et al. (US Pub.2017/0205743) teach an image-forming apparatus further comprising a heater configured to heat the roller of the first fixing member (fig.5&9, #73; para.0033).

However, Kamiya et al. (US Pub.2017/0205743) fail to teach the specific data-related pressure adjustments.
Regarding claim 1, Yuasa et al. (US Pub.2012/0093531) teaches an image-forming apparatus (fig.1) comprising: an image-forming section configured to form a developer image on a sheet (fig.1, #10); a fixing device configured to fix the developer image on the sheet (fig.1&6, #19 & #19S, respectively; para.0170), the fixing device comprising: a first fixing member having a roller (fig.6, #113); a second fixing member having a belt configured to form a nip together with the first fixing member (fig.6, #112); and a pressure modifying mechanism (fig.6, #130; para.0170) configured to modify a nip pressure at the nip to one of a first nip pressure (para.0105) and a second nip pressure smaller than the first nip pressure (para.0108); and a controller configured to perform: a first converting process to convert print data into first raster image data (para.0037-0038); a first image-forming process to form a first developer image on a first sheet using the first raster image data with the image-forming section (para.0103&0105); a first fixing process to fix the first developer image to the first sheet with the fixing device at the first nip pressure (para.0105); a second converting process to convert the print data to second raster image data (para.0037-0038&0107-0108: the 
Regarding claim 1, while Yuasa et al. (US Pub.2012/0093531) does not explicitly disclose ‘a first converting process to convert print data into first raster image data’ and printing the first image according to the first roster image data, the Office contends that this is a well known and standard part of the image forming process and encompassed in the image processing described in para.0037-0038, even though the term “raster image data” is not explicitly used.  
Regarding claim 2, Yuasa et al. (US Pub.2012/0093531) teaches an image forming apparatus wherein when the second converting process (a step that would follow that of para.0108 once ‘next job’ is received) is completed after the nip pressure reducing process is performed (para.0108), the controller performs a nip pressure increasing process to modify the nip pressure from the second nip pressure to the first nip pressure after completion of the nip pressure reducing process (para.0103-0105).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus of Yuasa et al. (US Pub.2012/0093531) by using the raster image data processing as in Moriya et al. (US Pub.2018/0046124) because it converts typical image data into a format that is suitable for the image forming apparatus (para.0045).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fixing device of Kamiya et al. (US Pub.2017/0205743) to use the data based separation timing controls of Yuasa et al. (US Pub.2012/0093531) and Moriya et al. (US Pub.2018/0046124) in order to provide an apparatus that prevents deformation and damage to the fixing roller (para.0005&0108) and minimizes noise and power consumption without generating excess wear (para.0170&0008).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (US Pub.2012/0093531) or, in the alternative, Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124) in view of Sato (US Pub.2011/0076056).
Yuasa et al. (US Pub.2012/0093531) or Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124) teach all of the limitations of claim 1, upon which claim 3 depends.

However, the reference(s) are silent as to the handling of waste toner and fail to teach performing a cleaning process to recover developer collected on the cleaning member by the belt cleaner via the photosensitive member and the transfer belt.
Regarding claim 3, Sato (US Pub.2011/0076056) teaches an image-forming apparatus further comprising: a photosensitive member (fig.1, #21); a cleaning member configured to collect developer deposited on the photosensitive member (fig.1, #23); a transfer belt that is an endless belt contacting the photosensitive member (fig.1, #17); and a belt cleaner configured to recover developer deposited on the transfer belt (fig.1, #93), the controller further performs a cleaning process to recover developer collected on the cleaning member by the belt cleaner via the photosensitive member and the transfer belt (para.0168-0172).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image-forming apparatus of Yuasa et al. (US Pub.2012/0093531) by using cleaning rollers and the waste-toner recovery system of Sato (US Pub.2011/0076056) in order to provide a recovery system that minimizes the parts needed to perform it and in a configuration that minimizes the impact of system vibrations that would damage a discharge section or cause toner to leak (para.0004-0005).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (US Pub.2012/0093531) or, in the alternative, under 35 U.S.C. 103 as obvious over Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124) in view of Suzuki (US Pub.2015/0277261).
Regarding claim 6, Yuasa et al. (US Pub.2012/0093531) teaches an image-forming apparatus further comprising: a photosensitive member (fig.1, #11Y-K); a developing roller configured to supply developer to the photosensitive member (fig.1, #13Y-K).
However, Yuasa et al. (US Pub.2012/0093531) is silent as to a contact or separated state of the developing roller.
Regarding claim 6, Suzuki (US Pub.2015/0277261) teaches an image-forming apparatus (fig.1), further comprising: a photosensitive member (fig.1, #63); a developing roller configured to supply developer to the photosensitive member (fig.1&2, #65/#65K-Y); a switch mechanism (fig.2&3A-C, #321) configured to switch a state of the developing roller between a contact state in which the developing roller is in contact with 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image-forming apparatus Yuasa et al. (US Pub.2012/0093531) by incorporating the contact-separation function of Suzuki (US Pub.2015/0277261) in order to prolong the lifetimes of the respective cartridges (para.0126).
Upon combination, since the separation after the sheet is being incorporated into an apparatus that has a wait-timing for pressure adjustment in the fixing device, the final limitation “wherein the nip pressure reducing process is performed after completion of the developing roller separation process” would be met.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (US Pub.2012/0093531) or, in the alternative, Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124) in view of Ikebuchi et al (US Pub.2016/0223964).
Yuasa et al. (US Pub.2012/0093531) or Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124) teach all of the limitations of claim 1, upon which claim 11 depends.

Regarding claim 11, Ikebuchi et al (US Pub.2016/0223964) teach an image forming apparatus with a fixing device comprising a first fixing member having a roller (fig.2, #22; fig.8, #52); a second fixing member having a belt configured to form a nip together with the first fixing member (fig.2&6, #51) further comprising a heater configured to heat the roller of the first fixing member (fig.8, #23 in #52).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first fixing member/roller of Yuasa et al. (US Pub.2012/0093531) by including a heating member in the pressure roller/first fixing member as in Ikebuchi et al (US Pub.2016/0223964) because the two are shown as known alternative configurations of a flexible film/belt fixing device and both provide similar advantages (para.0102).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (US Pub.2012/0093531) or, in the alternative, Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124) in view of Yasukawa et al (US Pub.2005/0262394).
Yuasa et al. (US Pub.2012/0093531) or Yuasa et al. (US Pub.2012/0093531) with support from Moriya et al. (US Pub.2018/0046124) teach all of the limitations of claim 13, upon which claim 14 depends.
However, the reference(s) fail to mention anything about sheet sensors and/or controls if the sheet does not feed.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Yuasa et al. (US Pub.2012/0093531) by incorporating sheet feed sensors and a stopping operation as in Yasukawa et al (US Pub.2005/0262394) because sheet feed sensors are known to be used as standard equipment in almost all copying machines (para.0175) and it prevents breakage and avoids an oversupply of power (para.0175&0332). 
Upon combination, if a next job existed and the sheet was being fed accordingly, but was not detected at the sensor in the prescribed time, causing a stopping operation, the controller would necessarily not start the second image forming process since the stopping operation was engaged.

Allowable Subject Matter
Claims 4, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art does not disclose or suggest the claimed “a relation T1 = T2 + Tc - Tn is satisfied) in combination with the remaining claim elements as set forth in claim 4.
Prior art does not disclose or suggest the claimed “when the second converting process is completed after starting the cleaning process and before the first prescribed time has elapsed after completion of the first fixing process, the controller further performs an agitating process to rotate the agitator prior to performing the second image-forming process without performing the nip pressure reducing process” in combination with the remaining claim elements as set forth in claim 5.
Prior art does not disclose or suggest the claimed “a motor configured to drive the switch mechanism and the pressure modifying mechanism; a developing clutch changeable between a first transmission state … transmitted to the switch mechanism and a first cutoff state …not transmitted to the switch mechanism; and a pressure modifying clutch changeable between a second transmission state… transmitted to the pressure modifying mechanism and a second cutoff state …not transmitted to the pressure modifying mechanism” in combination with the remaining claim elements as set forth in claims 7 and 8.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US Pub.2014/0348542) teaches an image-forming apparatus that reduces the pressure in a fixing unit after the end of a first job.
Haruta et al. (US Pub.2020/0310281) does not constitute prior art, but is a relevant related case.
Suzuki (US Pub.2015/0277279) teaches an image forming apparatus with a gear train to drive black developing roller and the fixing roller to rotate using one motor; however, the reference does not teach driving the switching mechanism and the adjusting mechanism with the same motor.
Suzuki et al. (US Pub.2014/0016979) teaches an image forming apparatus with a gear train to drive black developing roller and the fixing roller to rotate using one motor; however, the reference does not teach driving the switching mechanism and the adjusting mechanism with the same motor. 
Hashimoto (US Pub.2012/0251184) drives both developer separating mechanism and drives developer rotation with the same motor, but fails to teach driving a fixing pressure adjusting mechanism.
 Hashimoto (US Pub.2015/0093152) drives both developer separating mechanism and drives developer rotation with the same motor, but fails to teach driving a fixing pressure adjusting mechanism.
Watanabe (US Pub.2014/0064763) teaches a shared gear train that both drives the fixing rotator and pressure adjusting mechanism with the same motor, but fails to teach this also driving a developing roller separating mechanism.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
8/10/2021